DAVIDSON, P. J.
This conviction was for burglary; the punishment being assessed at five years’ confinement in the penitentiary. The record is before us without a statement of the facts or bills of exception.
The first ground of the motion for new trial is based upon the statement that the .court erred in overruling appellant’s motion to strike out the evidence of a witness by the name of Rainey, because the witness was an ex-convict, and therefore not competent to testify. There is no verification in the record of that statement. There is nothing before the court in regard to the matter, except this ground of the motion.
The second ground of the motion is that the evidence is insufficient to support the conviction. The statement of facts is not before us. •
The judgment is affirmed.